Citation Nr: 1312538	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the Veteran's disability rating for a chronic low back strain from 40 percent to 20 percent, effective December 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In December 2012, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Board notes that at the Board hearing, the Veteran's representative limited the issue on appeal to whether the reduction of the Veteran's disability rating for a chronic low back strain from 40 percent to 20 percent, effective December 1, 2008, was proper.  At the same time, the Board acknowledges that the Veteran has asserted that his chronic low back strain has worsened, and that he is unable to work due to his service-connected disabilities.  Therefore, the issues of entitlement to an increased disability rating for the Veteran's chronic low back strain and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over these matters, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was granted service connection for a chronic low back strain by a May 1991 rating decision, and a 20 percent disability rating was assigned effective March 21, 1990; a December 2005 rating decision granted a higher 40 percent rating, effective August 3, 2005.

2.  An April 2008 rating decision informed the Veteran that the RO proposed to reduce his disability rating for his chronic low back strain from 40 percent to 10 percent.

3.  A September 2008 rating decision reduced the disability rating for the Veteran's chronic low back strain from 40 percent to 20 percent, effective December 1, 2008.

4.  The Veteran's chronic low back strain is manifested by symptoms of pain and painful motion, with forward flexion of the thoracolumbar spine greater than 30 degrees; no ankylosis is shown.

5.  Improvement of the Veteran's chronic low back strain is shown by a preponderance of the evidence.


CONCLUSION OF LAW

The reduction of the Veteran's chronic low back strain disability rating from 40 to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  38 C.F.R. § 3.105(e) Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this regard, the Board notes that the issue certified for appeal involves the propriety of the reduction of the Veteran's service-connected chronic low back strain rating from 40 percent to 20 percent.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2012).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter was not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").

Specifically, 38 C.F.R. § 3.105(e) provides that before an evaluation for a service-connected disability may be reduced or discontinued, a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the beneficiary of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  38 C.F.R. § 3.105(e) (2012).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements above.  In this case, an April 2008 rating decision notified the Veteran of the proposed reduction of his disability rating for his chronic low back strain from 40 percent to 10 percent, and that he had 60 days to present evidence showing that the then-present rating should be continued and to request a hearing.  After the 60-day period expired, and having taken into account various statements made by the Veteran, a September 2008 rating decision reduced the Veteran's rating for his chronic low back strain from 40 percent to 20 percent, effective December 1, 2008.  Accordingly, the Board finds that the proper procedure was followed for effectuating a rating reduction in this matter.

II.  Analysis

There is no question that a disability rating may be reduced. However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

With regard to the reduction of ratings in effect for five years or more, 38 C.F.R. § 3.344(a) and (b) provides that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

"[T]he RO and Board are required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet.App. 413, 421 (1993).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992), 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's chronic low back strain is currently rated under Diagnostic Code 5237, lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a (2012).

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2012).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a (2012).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2012).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's chronic low back strain was assigned a 40 percent rating under Diagnostic Code 5237, effective August 3, 2005 (and a 20 percent rating priorto), which was reduced to 20 percent effective December 1, 2008.  See 38 C.F.R. § 4.71a (2012).

As an initial matter, the Board notes that the 40 percent rating for the Veteran's chronic low back strain was in effect from August 3, 2005 to December 1, 2008, which was less than five years (with a prior 20 percent rating priorto from March 1990 to August 2, 2005).  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

The RO based the rating reduction primarily on the results of VA examinations dated in March 2008, February 2011, and August 2012.

The March 2008 VA examination report reflects that the Veteran complained of a constant burning ache in his lower back, increased by prolonged sitting, walking, or standing.  He stated that he took naproxen but it did not help so he drank alcohol instead to relieve symptoms.  It was noted that he walked unaided, and that his back condition had no effect on his usual daily activities except with prolonged ambulation or strenuous activities.  The examiner also noted that he was an unemployed welder.  The Veteran reported that he had a history of being fired due to his back problems, after which he began to work in welding.  He reported that nobody would hire him, however, due to his back problems.  

Examination of the spine revealed normal range of motion, with flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, with pain, stiffness, and guarding of movement throughout forward flexion, although no additional loss of motion was specifically noted with repetitive motion.  Normal gait, posture, and contour were noted.  Neurological examination revealed normal deep tendon reflexes, sensation, and motor function, as well as normal balance.  The examiner noted that x-rays revealed mild degenerative changes of the lower lumbar spine, and apparent sclerosis involving both sides of the mid to upper SI joint.  A diagnosis of lumbosacral strain was recorded.  The examiner noted that the Veteran's low back condition did not render him unemployable for his field of expertise (welding) or for sedentary types of activities.  The examiner added that the Veteran reported that he could work as a janitor and was wondering if there was an office where he could apply for such a position at that VA medical center.

The February 2011 VA examination report reflects that the Veteran described experiencing severe daily back pain, and radiating into his left leg (and the Board notes that the Veteran was separately granted service connection for radiculopathy, left lower leg, with a 20 percent rating effective January 19, 2010, by an unappealed February 2011 rating decision).  The examiner noted that the Veteran had no incapacitating episodes of back pain in the past 12 months requiring prescribed bed rest by a physician.  Flare-ups with heavy lifting were noted.  He was noted as not using any assistive devices, and having no associated bowel, bladder, or erectile complaints.  With regard to occupational impairment, the examiner noted that the Veteran had been working as a forklift operator until two years prior (i.e., until around 2009), when he was laid off due to decreased work demands.  The examiner also noted that the Veteran was able to perform the activities of daily living.  

Physical examination revealed normal posture, gait, curvature, and symmetry.  Range of motion of the thoracolumbar spine was noted as limited  to forward flexion to 70 degrees, extension to 20 degrees, lateral flexion 30 degrees bilaterally, and lateral rotation 30 degrees bilaterally.  Objective evidence of painful motion with forward flexion and extension, without acute spasm, was noted by the examiner.  No additional limitations were specifically noted by the examiner after three repetitive motions due to factors such as pain, fatigue, incoordination, weakness, or lack of endurance.  No muscle spasm or guarding severe enough to result in abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was noted.  Also, no ankylosis was noted.  Neurological examination revealed loss of sensation in the left leg.  The examiner noted that the Veteran's x-rays from 2008 (the VA examination) showed mild degenerative changes of the lower lumbar spine not significantly changed from December 2005.  Mild sclerosis of the left sacroiliac joint was also noted.  The examiner recorded a diagnosis of lumbosacral strain with radiculopathy and atrophy of the left lower extremity.

The August 2012 VA examination report reflects that the Veteran complained of constant burning low back pain, and numbness in his left leg and foot.  VA records showed treatment with Tramadol and Flexiril.  Flare-ups were noted as not impacting the function of his thoracolumbar spine.  Physical examination revealed forward flexion to 45 degrees, extension to 30 degrees or more, lateral flexion to 30 degrees or more bilaterally, lateral rotation to 30 degrees or more bilaterally, all with no objective evidence of painful motion.  No additional limitation of motion was shown with repetitive testing (three repetitions).  Functional loss or functional impairment was noted as limited to limitation of motion (as noted above).  No guarding or muscle spasm of the thoracolumbar spine was noted, including not resulting in any abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Muscle strength testing was normal (5/5), deep tendon reflexes were normal, and sensory examination was revealed decreased lower leg/ankle sensation and absent foot/toe sensation.  Mild radiculopathy and lower extremity numbness was also noted bilaterally, although the only nerve root involvement noted by the examiner was the left sciatic nerve.  The examiner noted that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine, and no incapacitating episodes over the past 12 months requiring prescribed bed rest and treatment by a physician were noted.  The Veteran was noted as not requiring any assistive devices.  Imaging studies were noted as documenting arthritis.  The examiner opined that the Veteran's back condition did not impact his ability to work, and added that his symptoms did not match the findings of mild degenerative joint disease, noting that while on examination he only forward flexed to 45 degrees, he was able to flex to 60 degrees when standing up from sitting.  

The Board also acknowledges VA treatment records in the claims file dated through January 2010, although the Board notes that they do not show any complaints relating to his low back disability during the period on appeal.

In light of all of the above, the Board finds that the results of the March 2008, February 2011, and August 2012 VA examinations show an improvement in the Veteran's chronic low back strain, and, therefore, reduction in benefits is warranted.  See 38 C.F.R. § 3.344(c).  As shown above, none of the above three VA examination reports show forward flexion of the thoracolumbar spine limited to 30 degrees or ankylosis, either of which is required to meet the criteria for the next higher 40 percent rating.  Also, with regard to the DeLuca factors, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  See Deluca, supra.  Also, no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician are shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (IVDS).  The Board further notes that all three of the above VA examinations were thorough and adequate upon which to base a rating reduction, as the VA examiners all reviewed the claims file, elicited a history of the Veteran's symptomatology, examined him, and provided detailed reports with information sufficient to rate the Veteran's disability under the rating criteria.  See Brown, supra.  As such, the rating was properly reduced to 20 percent.

While the Board acknowledges that the August 2012 VA examiner noted some mild bilateral lower extremity radiculopathy and numbness, as noted above, the Veteran was separately granted service connection for his left lower extremity symptomatology relating to his chronic low back strain by way of a February 2011 rating decision, such that his left lower extremity associated neurological symptoms are not before the Board herein.  With regard to his right lower extremity associated neurological complaints, the Board notes that although the August 2012 VA examiner noted mild bilateral lower extremity radiculopathy and numbness, the examiner opined that the only nerve root involvement was the left sciatic nerve, not the right.  Also, no paralysis was noted.  Therefore, the Board finds that an additional rating for such neurological complaints is not warranted.  See 38 C.F.R. § 4.124a (2012) (Diagnostic Code 8520).  

While the Board does not doubt the sincerity of the Veteran's belief that his service-connected chronic low back strain is more severely disabling than presently rated as a result of the reduction, the Board emphasizes that based on the evidence of record, he simply does not meet the schedular criteria for a higher rating than 20 percent, such that the reduction was proper.  

The Board adds that it acknowledges that the Veteran reported to the March 2008 VA examiner that he had a history of being fired due to his back problems, after which he began to work in welding, but that he was unemployed at the time of the examination and nobody would hire him due to his back problems.  Subsequently, in April 2008, the Veteran's claim for TDIU was denied by way of an unappealed April 2008 rating decision.  Although the Board has acknowledged his more recently raised contentions involving unemployability, which claim for entitlement to TDIU has been referred herein for adjudication by the AOJ, nevertheless, the Board has taken into consideration the Veteran's subsequent assertions of unemployability with regard to his present rating reduction claim.  In that regard, while the Board acknowledges the Veteran's asserted inability to work due to his low back disability, particularly in welding, the Board notes that the March 2008, February 2011, and August 2012 VA examiners all specifically opined that the Veteran's low back disability did not affect his ability to work.  In fact, as noted above, the Veteran reported to the March 2008 VA examiner that he wished to apply for a janitorial position at the VA medical center.  Moreover, the Board notes that while the Veteran told the March 2008 VA examiner he was unable to work due to his back, he told the next February 2011 VA examiner that he was laid off due to decreased demands.  Therefore, the Board finds that the Veteran's asserted inability to work due to his back to be not credible and, ultimately, to not preclude the reduction in rating on appeal herein.  

The Board has considered whether extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's chronic low back strain disability level and symptomatology.  Therefore, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

In conclusion, the Board finds that the reduction of the evaluation of the Veteran's chronic low back strain from 40 percent to 20 percent, effective December 1, 2008, was proper.  


ORDER

The reduction of the disability rating for a chronic back strain from 40 percent to 20 percent, effective December 1, 2008, was proper, and the appeal is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


